Citation Nr: 1610459	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  06-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for degenerative disc disease with spondylosis (lumbar spine disability), currently 20 percent disabling prior to May 31, 2006, and 40 percent thereafter. 

2. Entitlement to an increased rating for hypertensive heart disease, currently 30 percent disabling prior to September 3, 2015 and 60 percent thereafter. 

3. Entitlement to service connection for diabetes mellitus. 

4. Entitlement to service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent



ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to 1959 and from December 1960 to July 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2002 and 2004 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. 

In the November 2002 rating decision, the Waco RO denied service connection for diabetes mellitus. In the November 2004 rating decision, the Cleveland RO increased the rating for the appellant's lumbar spine disability to 20 percent, effective February 6, 2004; denied a rating in excess of 30 percent for hypertensive cardiovascular disease; determined that new and material evidence had not been received to reopen a previously denied claim of service connection for an eye disability; and reopened a previously denied claim of service connection for diabetes mellitus, but denied the claim on the merits.

As explained in the July 2010 Board decision and remand, the Board is considering the claim of service connection for diabetes mellitus to be an original claim, not new and material (see also erroneous November 2014 Appeals Management Center decision which found no new and material evidence to reopen the Veteran's claim of service connection for diabetes mellitus). Also in the July 2010 Board decision, the claim of service connection for an eye disability was reopened. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issue of service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1. Prior to May 31, 2006, the Veteran's lumbar spine disability was manifested by forward flexion of greater than 30 degrees but not greater than 60 degrees and thus no ankylosis. 

2. Since May 31, 2006, the Veteran disability was not manifested by ankylosis. 

3. Prior to April 25, 2013, the hypertensive heart disease manifested itself with a workload of greater than 3 METS but not greater than 5 METS that resulted in dyspnea, fatigue, angina, dizziness or syncope. 

4. Since April 25, 2013, the hypertensive heart disease has resulted in chronic congestive heart failure. 

5. Resolving doubt in the Veteran's favor, macular degeneration is caused by service-connected hypertension. 


CONCLUSIONS OF LAW

1. Prior to May 31, 2006, the criteria for an increased rating for the lumbar spine disability in excess of 20 percent disabling has not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DCs 5235-5243 (2015). 

2. Since May 31, 2006, the criteria for an increased rating for the lumbar spine disability in excess of 40 percent disabling has not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DCs 5235-5243.

3. Prior to April 25, 2013, the criteria for a 60 percent rating for hypertensive heart disease have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, DCs 7007, 7011, 7015, 7020, 7101 (2015). 

4. Since April 25, 2013, the criteria for a 100 percent rating for hypertensive heart disease has been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, DCs 7007, 7011, 7015, 7020, 7101. 

5. The criteria for establishing service connection for macular degeneration have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In January 2004, February 2004, April 2004 and April 2006 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. In the April 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
      
The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment, VA and other medical records have been associated with the claims file. The Veteran was given several VA examinations, to include most recently in September 2015. The Board finds the examinations adequate for the purposes of this decision as they address the rating criteria and are responsive to the questions at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The duties to notify and to assist have been met. 

Increased Ratings

When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). 

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Although the July 2010 Board remand raised the issue of a TDIU via Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), that issue was granted in a September 2015 RO rating decision. 

The Board has contemplated whether the case should be referred for extraschedular consideration. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected lumbar spine and hypertensive heart disease, as described below. For example, the evidence shows the Veteran has lumbar pain and limited motion due to his lumbar spine disability and clinical heart findings documented by diagnostic tests. Such impairment is accounted for in the schedule. 38 C.F.R. §§ 4.71a, 4.104 (2015). As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Thun, 22 Vet. App. at 115-16. This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). No further analysis is necessary. 

Lumbar Spine

There are other factors which must be considered in addition to those contained in the applicable rating code. The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination. 38 C.F.R. §§ 4.40, 4.45 (2015). Functional impairment due to pain must be considered. 38 C.F.R. § 4.59 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (2015) (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40 ); see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups). 

The relevant General Rating Formula DCs 5235-5243 provide for the rating of disabilities of the spine mostly on the basis of limitation of motion. With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula for the lumbar spine are as follows:

Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent). 38 C.F.R. § 4.71a (2013) (The 10 percent criteria is omitted as the Veteran is already receiving a minimum 20 percent throughout the appeal). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 38 C.F.R. § 4.71a, Note (2).

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2014). Note (1) of 38 C.F.R. § 4.71a, DC 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (1) to the General Rating Formula states that any associated objective neurologic disabilities are to be rated separately according the appropriate diagnostic code. This includes, but is not limited to, bowel or bladder impairment. Id. 

Prior to May 31, 2006

The Veteran attended a VA examination in April 2004 and complained of pain with physical activity and being unable to bend or lift. There was no lost time from work. Gait and posture were normal. His range of motion was as follows (the degree at which pain starts is listed).

Forward flexion
0-60/90 Degrees
Extension
0/30 Degrees
Right lateral flexion
0-15/30 Degrees
Left lateral flexion
0-14/30 Degrees
Right lateral rotation
Not reported
Left lateral rotation
Not reported

The range of motion of spine was not additionally limited by fatigue, weakness, lack of endurance and incoordination. There was no ankylosis or IVDS. He was neurologically normal. 

In January 2005, a STS record noted the Veteran was still working in a sedentary job managing storage units. There was tenderness to palpation in the lumbar spine. The Veteran was neurologically intact. A motor and sensory examination was normal. The impression was degenerative changes of the spine. 

Here, the Board does not find that the evidence shows an increased rating is warranted for this period. There is no increase found under the General Rating Formula as forward flexion of 30 degrees or less was not found and there was no ankylosis. 38 C.F.R. § 4.71a, DC 5235-42. There was no evidence of flare ups or other symptoms, to include neurological problems. See DeLuca v. Brown, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 38. An increased rating prior to May 31, 2006 is denied.

Since May 31, 2006

The evidence also does not show a rating greater than 40 percent is warranted for the lumbar spine since May 31, 2006. 

The VA examination reports from May 2006, August 2008, May 2012, October 2013, September 2014, and September 2015 do not show that the Veteran had ankylosis; an increased rating based on range of motion under the General Formula is not warranted. 38 C.F.R. § 4.71a. Although the Veteran refused to try range of motion testing at the 2008 and 2014 examinations, it was recorded at the other examinations and did not show ankylosis. At the September 2015 VA examination, the examiner did state that due to lack of exertional effort by the veteran during active range of motion measurements, it is more than likely an under-estimation of the actual range of motion measurements of the spine. Further, no evidence shows that the Veteran has IVDS and was prescribed bed rest by a physician. Id. 

At the May 2006 VA examination, the Veteran complained of a leg drag, but this was not found elsewhere on the record or substantiated at the examination. 

Regarding flare ups, the Veteran is receiving the maximum disability rating for the spine; an increased rating due to lack of range of motion is not possible unless the Veteran has ankylosis. 38 C.F.R. § 4.71a, DC 5235-5243; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 38. Also, at certain points the Veteran did not report flare ups (See, for example, the September 2014 VA examination report). 

As for neurological impairments, sciatica or radiculopathy was mentioned at various points in the record, but the Board finds this was later ruled out. At the May 2006 VA examination, the Veteran was diagnosed with bilateral sciatica. In August 2008, the examiner stated there was no lower extremity radiculopathy. An August 2009 private neurology record showed EMG testing showed carpal tunnel syndrome, axonal sensory polyneuropathy and no evidence of active lumbar spine radiculopathy. This diagnostic report was supported by an April 2010 VA Aid and Attendance examination and the May 2012 VA examination report. While the September 2014 VA examiner did diagnose radiculopathy of the left lower extremity, at the September 2015 VA examination no radiculopathy was ultimately found. A sensory examination showed decreased results bilaterally on the left and right lower extremities. But this examiner stated there was no radiculopathy but he did have diabetes sensory polyneuropathy. This is also consistent with the Veteran's medical history. As a result, no separate evaluation for a neurological rating is warranted. 

A hemangioma was noted on the Veteran's spine, but as explained in the August 2006 VA digestive examination, hemangiomas are usually congenital. 

As for incontinence, it too was noted throughout the record. See August 2008 VA spine examination report and April 2011 VA note. There, however, were no neurologic abnormalities involving the bowel or bladder. See May 2012 and September 2015 VA spine examination report. 

The Board has concluded that the evidence of record shows a rating of 20 percent is warranted for prior to May 31, 2006 and 40 percent afterwards. Hart, 21 Vet. App. 505. The reasonable doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015) (stating any reasonable doubt is to be resolved in favor of the Veteran). 

Hypertensive Heart Disease

The Veteran was granted service connection for hypertension in 1988. In a February 2002 rating decision, the Veteran was granted service connection for hypertensive cardiovascular disease, but the RO failed to separately maintain the noncompensable rating for hypertension. This was situation was addressed in a May 2011 deferred rating decision; the Veteran is currently appropriately being rated for both hypertension and hypertensive heart disease (see Note under 38 C.F.R. § 4.104, DC 7101).

The cardiovascular system is rated under 38 C.F.R. § 4.104 (2015). The application of the evaluation criteria for the cardiovascular systems has guidelines for DCs 7000-7007, 7011, and 7015-7020. 38 C.F.R. § 4.100 (2015). When evaluating a disability under these codes, there must be a determination made as to whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram or ECG, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases. 38 C.F.R. § 4.100(a). 

Additionally, even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) evaluation is met; METs testing is required in all cases except for a few exceptions. 38 C.F.R. § 4.100(b). If left ventricular ejection fraction (LVEF) testing is not of record, the disability is to be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a veteran's cardiovascular disability. 38 C.F.R. § 4.100(c). 

Here, the Veteran is being rated for hypertensive heart disease under DC 7007 at 30 percent disabling prior to September 30, 2015 and 60 percent thereafter. Under DC 7007, a 100 percent rating is assigned for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7011.

A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 30 percent rating is assigned when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on ECG, echocardiogram, or X-ray. Finally, a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required warrants a 10 percent rating. Id.

A review of the DCs under 38 C.F.R. § 4.104 shows that the code is essentially the same for myocardial infarction (when there is a history of it) under DC 7006, atrioventricular (AV) block under DC 7015, and cardiomyopathy under DC 7020. (Having a pacemaker is another way to achieve a 10 percent rating under DC 7015.)

Sustained ventricular arrhythmias are rated under DC 7011 and contains the same language as the DCs mentioned above along with another option to achieve a 100 percent rating: A 100 percent rating is assigned for an indefinite period from date of a hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place. 38 C.F.R. § 4.104. 

The evidence shows that the Veteran was admitted to the hospital in November 2003 to CMC; he had atrial fibrillation with rapid ventricular rate and subsequent hypotension and chest pain. It was a new onset of atrial fibrillation and the presence of congestive heart failure (CHF) was noted. 

At an April 2004 VA examination, the Veteran stated he experienced shortness of breath and fatigue as well as CHF periodically (three times in past year for two weeks). He was using an oxygen tank; however, the examination revealed no evidence of CHF, cardiomegaly or cor pulmonale. The EKG showed normal sinus rhythm with nonspecific ST and T wave changes and no other findings. The treadmill stress test was medically contraindicated because of severe dyspnea. The examiner initially stated the echocardiogram revealed the ejection fraction of the left ventricle was 40 percent, but upon clarification he stated the ejection fraction was 63% (as shown by the diagnostic test report) with an estimated MET at 8. 

A May 2006 VA echocardiogram showed mild left atrial enlargement, but otherwise norma1 chamber sizes with mild concentric left ventricular hypertrophy. There was normal left ventricular systolic function with mild diastolic dysfunction was noted but there was no significant valvular regurgitation. 

As explained above, evidence of hypertrophy warrants at least a 30 percent rating under the DCs. 38 C.F.R. § 4.104. 

In May 2006, a VA heart examination shows the Veteran reported dizziness, but his heart had a regular rate and rhythm. His EKG revealed a sinus rhythm with first degree AV block. METs were estimated from his history at 4 to 6 based on his dizziness and inability to successfully ambulate and get things done in terms of exercise. The diagnosis was atrial fibrillation controlled on medication. 

In July 2007, Dr. GPH had a chest X-ray completed to rule out CHF. The impression was a widening of superior mediastinum and mild cardiomegaly. The same month, an echocardiogram indicated acute renal failure along with: left ventricular hypertrophy with normal LV systolic function and no evidence of valvular lesions of significance. In September 2008, a VA EKG showed a baseline EKG sinus rhythm with 1st degree AV block and a prior septal infarct pattern with no significant ST/T wave abnormality. A stress EKG showed no significant ST changes along with occasional premature ventricular contractions.

In August 2008, another VA heart examination showed a normal sinus rhythm. The examiner stated the Veteran did stairs for exercise purposes with no chest pain. There was no murmurs no friction rub no extra systoles. The blood pressure is 128/70 in the sitting position. No cardiac arrhythmias were detected. No murmurs were detected. The abdomen was voluminous and it was an unsatisfactory exam because of his obesity. The diagnosis was hypertensive cardiomyopathy with a cardiac function capacity of 10 METS. A Thallium scan was normal with an ejection fraction of 71%. 

An April 2010 VA aid and attendance examination also was significant for a lack of heart findings. 

In April 2013, however, a VA mental health record stated the Veteran reported an atrial fibrillation attack recently with shortness of breath and paresthesia. In August 2013, he reported being in a private hospital for two days with atrial fibrillation. 

In September 2015, the Veteran attended another VA heart examination where he was diagnosed with hypertensive heart disease. He had frequent episodes of rapid ventricular response controlled with medications. The last episode he was admitted to the hospital. He had baseline shortness of breath exacerbated with mild activity, but denies chest pain. He used a walker at home for ambulation and was not able to walk from the dining room to the living room without getting short of breath. 

The examiner mistakenly stated the Veteran had no past myocardial infarction, when other records clearly show he suffered an MI in 1986 (see October 2000 CA record and January 2002 VA hypertension examination report). He did not have ischemic heart disease, but did have chronic CHF. There were no episodes within the past year. He had constant atrial fibrillation. In January 2015, he was admitted for symptomatic atrial fibrillation with rapid ventricular response. He had cardiac hypertrophy by echocardiogram, which also showed 30-40% LVEF (A nuclear cardiac stress test from 2006 showed EF of 84% and 2008 SPECT scan showed EF of 71%). There was no evidence of cardiac dilatation. His EKG showed an arrhythmia of atrial fibrillation with rapid ventricular rate, right bundle branch block, left anterior fascicular block. 

Interview based METS was 1-3, but it was due to multiple medical conditions (some service-connected and some not), it was not possible to accurately estimate the METs limit attributable to each condition. Since the percentage of decrease in METs caused by all conditions cannot be determined without speculation, the LVEF percentage is more than likely a better estimation of METS than the interview based METS test. The diagnosis was hypertensive heart disease with progression resulting in chronic atrial fibrillation, moderate left ventricular hypertrophy and moderately impaired left ventricular function. 

Based on the evidence of record, the Board finds an increase to 60 percent prior to April 25, 2013 and 100 percent thereafter is warranted. Prior to April 2013, the evidence does not show chronic CHF, that METS were estimated less than 3 or an ejection fraction less than 30 percent. The Board notes that some of the findings prior to April 2013 at times also do not warrant a 60 percent rating; however, it does appear that the overall disability picture warrants the 60 percent when resolving reasonable doubt in the Veteran's favor. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). The September 2015 VA examination report noted more recent hospitalizations and found chronic congestive heart failure; the Board assigns the total rating based on most recent reported private hospitalization for the heart disability. 

Service Connection for an Eye Disability

A macular degeneration disability has been established (see September 2015 VA examination report and January 2007 VA optometry record). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). As noted, the Veteran is service-connected for hypertension. Disabilities that are proximately due to or aggravated by a service-connected disease or injury shall be service connected and considered to be part of the original condition. 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439 (1995). 

Here, the September 2015 VA examiner stated that the macular degeneration may have been caused by the Veteran's hypertension ("at least as likely as not or 50/50 probability"). The rationale was that hypertension is one of many risk factors which have been observed with high incidence in patients with macular degeneration. The Board finds this opinion to be competent and consistent with the other evidence of record. Consequently, the Board finds service connection for macular degeneration is warranted. See Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008); Shedden, 381 F.3d at 1167. 

Resolving reasonable doubt in the Veteran's favor, service connection for macular degeneration is granted. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Prior to May 31, 2006, an increased rating for the lumbar spine disability, currently 20 percent disabling, is denied.

Since May 31, 2006, an increased rating for the lumbar spine disability, currently 40 percent disabling, is denied. 

Prior to April 25, 2013, an increased rating of 60 percent disabling for the hypertensive heart disability is granted. 

Since April 25, 2013, an increased rating of 100 percent disabling for the hypertensive heart disability is granted. 

Service connection for macular degeneration is granted. 




REMAND

In the July 2010 Board remand, the Board requested a VA examination for diabetes mellitus and for the proper development to be followed regarding whether the Veteran was exposed to herbicides in service. 

The file reflects this development has not been completed as no diabetes mellitus examination is in the file and a June 2013 Formal Finding Memorandum reflects that a response from DPRIS was not received. See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Provide a response from DPRIS as to whether the Veteran was exposed to herbicides while serving in Hawaii.

2. If exposure to herbicide during active service cannot be established, the Veteran should be afforded a VA medical examination for the purposes of clarifying the nature and etiology of his diabetes mellitus. 

After examining the appellant and reviewing the file, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the diabetes mellitus is: 1) causally related to active service (i.e., due to any chemical exposure in service) or 2) caused or aggravated by any service-connected disability, to include hypertensive cardiovascular disease. 

The examiner should reference: 

* A September 1966 USCG commandant notice regarding dangerous cargo;
* An April 1978 service treatment record documenting exposure to a petrochemical spill;
* Normal findings on a September 1978 Report of Medical Examination (except as to weight gain); and
*  June 1988 VA examination report where the Veteran asserted he was exposed to hazardous chemicals including taluine and benzine. 

In providing an opinion, the examiner should comment on the plausibility of the diabetes mellitus being caused by exposure to chemicals in service. 

3. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


